Exhibit 10.38

CO-SALE AGREEMENT

This CO-SALE AGREEMENT (this “Agreement”) is entered into as of September 11,
2006, by and among Echo Healthcare Acquisition Corp., a Delaware corporation
(“Parent”), and each of the stockholders of the Company signatory hereto (each,
a “Stockholder,” and together, the “Stockholders”).

W I T N E S S E T H:

WHEREAS, on the date hereof, Parent, Pet DRx Acquisition Company, a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and XLNT
Veterinary Care, Inc., a Delaware corporation (the “Company”), are entering into
an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which
Merger Sub will merge with and into the Company and the Company will continue
its existence as the surviving corporation (the “Merger”);

WHEREAS, in connection with the Merger, each of the Stockholders shall receive
shares of common stock of Parent, par value $.0001 per share (the “Parent Common
Stock”);

WHEREAS, as a condition to the Closing of the Merger, the Company has required
that each of the Stockholders enter into this Agreement; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:

AGREEMENT

 

1.

Restrictions on Transfer and Short Sales.

 

(a)

Each Stockholder hereby:

(i)        agrees that such Stockholder will not, directly or indirectly, during
the Restricted Period (as defined below), (A) offer, sell, contract to sell,
grant any option for the purchase of, pledge, assign, lend or otherwise transfer
or dispose of any Parent Common Stock that such Stockholder receives as a result
of the Merger at the time of the Closing (the “Restricted Securities”) or
(B) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic characteristics of ownership of the Restricted
Securities, whether any such transaction described in clauses (A) or (B) above
is to be settled by delivery of Restricted Securities, in cash or otherwise; and

(ii)       authorizes Parent during the Restricted Period to cause Parent’s
transfer agent to place a legend on any certificates representing the Restricted
Securities and to decline to

 

--------------------------------------------------------------------------------

transfer and to note stop transfer restrictions on the transfer books and
records of Parent with respect to those Restricted Securities, unless the
transfer is permitted by this Agreement.

(b)       For purposes of this Agreement, “Restricted Period” shall mean the
date commencing on the Closing Date (inclusive of such date) and ending on the
date that is five hundred forty (540) days following the Closing Date; provided,
that if Parent (i) has the right to redeem its public warrants issued pursuant
to its Prospectus dated March 17, 2006, the Restricted Period shall terminate on
the date specified for such redemption or (ii) conducts an underwritten public
offering of Parent Common Stock following the Closing Date in which any
Stockholder elects to participate and the underwriter thereof consents to such
Stockholder’s participation in such offering, then the Restricted Period shall
terminate with respect to such Stockholder on the date that the registration
statement filed with respect thereto is declared effective by the Securities and
Exchange Commission.

(c)       Notwithstanding the foregoing, following the date that is one hundred
eighty (180) days following the Closing Date (the “Initial Release Date”), if as
of any trading day the last sales price of Parent Common Stock equaled or
exceeded $9.00 per share (subject to adjustment for stock splits, combinations
and like events) on each of the previous twenty (20) trading days, then the
restrictions in Section 1(a)(i)(A) shall not apply on such trading day.

(d)       In addition to the foregoing, in the event that all or any portion of
the shares of Parent Common Stock held in escrow pursuant to that certain Stock
Escrow Agreement dated as of March 22, 2006 among Parent, Corporate Stock
Transfer, Inc. and the founding stockholders of Parent are released from the
terms of such Stock Escrow Agreement prior to the end of the Restricted Period
for any reason, then the Restricted Securities of each Stockholder shall be
released from the provisions of this Agreement on the same schedule.

2.         Co-Sale. Notwithstanding the restrictions contained in Section 1
hereof, if at any time following the Initial Release Date (but during the
Restricted Period), any Stockholder (a “Proposed Seller”) desires to sell,
transfer or otherwise dispose of, in a privately negotiated transaction (each, a
“Transfer”), all or any portion of the Restricted Securities held by such
Proposed Seller, the Proposed Seller shall deliver written notice (the “Co-Sale
Notice”) of the terms and conditions (including price per share) of the proposed
Transfer to each other Stockholder (the “Co-Sale Rights Holders”) informing each
Co-Sale Rights Holder of the number of Restricted Securities the Proposed Seller
holds and intends to Transfer (the “Co-Sale Shares”) to the proposed transferee
or transferees (the “Proposed Transferee”). Each Co-Sale Rights Holder shall
have the right, exercisable upon written notice to the Proposed Seller within
thirty (30) days after the giving of the Co-Sale Notice by the Proposed Seller,
to participate in the Proposed Seller’s Transfer of Co-Sale Shares upon the
terms and conditions set forth in the Co-Sale Notice (including price per
share). The delivery by a Co-Sale Rights Holder of the notice of election under
this paragraph shall constitute an irrevocable commitment by such Co-Sale Rights
Holder to Transfer such shares upon the terms and conditions set forth in the
Co-Sale Notice. To the extent one or more of the Co-Sale Rights Holders
exercises such right of participation in accordance with the terms and
conditions set forth below, the number of Restricted Securities that the
Proposed Seller may Transfer to the Proposed Transferee shall be correspondingly
reduced. The right of participation of each of the Co-Sale Rights Holders shall
be subject to the following terms and conditions:

 

 

-

--------------------------------------------------------------------------------

(a)       Each of the Co-Sale Rights Holders may elect to Transfer all or any
portion of that number of Restricted Securities held by such Co-Sale Rights
Holder equal to the product obtained by multiplying (i) the aggregate number of
Co-Sale Shares by (ii) a fraction, (A) the numerator of which is the number of
Restricted Securities at the time owned by such Co-Sale Rights Holder and
(B) the denominator of which is the total number of Restricted Securities held
by the Proposed Seller and by each other Co-Sale Rights Holder that has
exercised its rights of co-sale hereunder to participate in the Transfer.

(b)       Each of the exercising Co-Sale Rights Holders shall effectuate the
Transfer by promptly delivering to the Proposed Seller for Transfer to the
Proposed Transferee one or more certificates, properly endorsed for Transfer,
which represent the number of Restricted Securities that such Co-Sale Rights
Holder elects to Transfer.

(c)       The stock certificates that the participating Co-Sale Rights Holders
deliver to the Proposed Seller shall be Transferred by the Proposed Seller to
the Proposed Transferee in consummation of the Transfer of the securities
pursuant to the terms and conditions specified in the Co-Sale Notice to the
Co-Sale Rights Holders, and the Proposed Seller shall promptly thereafter remit
to each Co-Sale Rights Holder that portion of the proceeds to which such Co-Sale
Rights Holder is entitled by reason of its participation in such Transfer. To
the extent that any Proposed Transferee prohibits such assignment or otherwise
refuses to purchase securities from any Co-Sale Rights Holder exercising its
rights of co-sale hereunder, the Proposed Seller shall not Transfer to such
Proposed Transferee any securities unless and until, simultaneously with such
Transfer, the Proposed Seller shall purchase such securities from such Co-Sale
Rights Holder for the same consideration and on the same terms and conditions as
the proposed Transfer described in the Co-Sale Notice.

3.         Certain Permitted Transfers. Notwithstanding anything to the contrary
contained herein, any Stockholder may transfer all or part of his or its
Restricted Securities (i) in case of death, by way of either testamentary
provisions or mandatory provisions of law, (ii) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein and (iii) to any immediate family member or any
trust, family limited partnership or similar entity primarily for the direct or
indirect benefit of such Stockholder and/or the immediate family members of such
Stockholder, provided, that the immediate family member, trustee of the trust,
family limited partnership or other transferee entity agrees to be bound in
writing by the restrictions set forth herein; and provided, further, that any
such transfer shall not involve a disposition for value. For purposes of this
Agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin (including, without limitation,
lineal descendants, stepchildren, father, mother, brother or sister of any
Stockholder or such Stockholder’s spouse). In addition to the foregoing
limitations, in the event that any Stockholder is an entity rather than an
individual, this Agreement will not prevent any transfer of any or all of the
Restricted Securities to the stockholders of such entity, if it is a
corporation, to the members of such entity, if it is a limited liability company
or to the partners of such entity, if it is a partnership; provided, however,
that in each such case, it shall be a condition to the transfer that such
transferee agrees to be bound in writing by the restrictions set forth herein.

 

 

-

--------------------------------------------------------------------------------

4.         Representations. Each Stockholder, severally and not jointly (as to
itself or himself), represents, warrants, agrees and acknowledges that:

(a)       Such Stockholder has full legal capacity and power and authority to
enter into this Agreement and to carry out such Stockholder’s obligations
hereunder.

(b)       This Agreement has been duly executed and delivered by such
Stockholder and, assuming due authorization, execution and delivery by the other
parties hereto, this Agreement constitutes the legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms.

(c)       The execution and delivery of this Agreement by such Stockholder does
not, and the performance of this Agreement by such Stockholder will not, (i)
conflict with or violate any Legal Requirement applicable to such Stockholder or
by which any property or asset of such Stockholder is bound or affected or (ii)
result in any breach of or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to any other
Person any right of termination, amendment, acceleration or cancellation of, or
result in the creation of any encumbrance on any property or asset of such
Stockholder pursuant to any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation.

(d)       The execution and delivery of this Agreement by such Stockholder does
not, and the performance of this Agreement by such Stockholder will not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any governmental or regulatory authority, domestic or foreign,
except (i) for compliance with applicable requirements, if any, under the
Securities Exchange Act of 1934, as amended, and (ii) where the failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications, would not prevent or materially delay the performance
by such Stockholder of such Stockholder’s obligations under this Agreement.

(e)       Such Stockholder understands that the obligations set forth in this
Agreement are irrevocable on the part of such Stockholder and shall survive such
Stockholder’s death or incapacity. Any obligations created by this Agreement
shall be binding upon the heirs, devisees, personal representatives, successors
and assigns of each Stockholder.

5.         Further Assurances. Each Stockholder agrees that, upon request, such
Stockholder will take any further action and execute any additional documents or
instruments as may be reasonably necessary in connection with the enforcement of
this Agreement or to otherwise effectuate the intent of this Agreement.

 

6.

Term; Termination.

(a)       This Agreement shall become effective upon the occurrence of the
Effective Time of the Merger; provided, however, that if the Merger Agreement is
terminated in accordance with its terms, then upon such termination of the
Merger Agreement, this Agreement shall terminate and be of no further force or
effect as if this Agreement were never executed and delivered.

 

 

-

--------------------------------------------------------------------------------

(b)       Unless earlier terminated as provided in paragraph (a) above, this
Agreement (i) may be terminated at any time upon the written consent of the
Stockholders holding at least 51% of the Restricted Securities then held by all
of the Stockholders and (ii) shall terminate and be of no further force or
effect (A) upon the end of the Restricted Period and (B) in the event of a
Change of Control (as defined below).

(b)       This Agreement shall terminate with respect to Robert Wallace (the
“Executive”) upon the termination by Parent of the Executive without “Cause” or
the resignation by the Executive for “Good Reason” (as each such term is defined
in the Employment Agreement between Parent and the Executive).

(c)       For purposes of this Agreement, “Change of Control” shall mean (i) the
sale of all, or substantially all, of the Parent’s assets in any single
transaction or series of related transactions; (ii) the acquisition by any one
person, single entity or group within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, of Parent’s common stock possessing
a majority of the ordinary voting power to elect directors of Parent; (iii)  any
merger or consolidation of Parent with or into another corporation (regardless
of which entity is the surviving corporation) if, after giving effect to such
merger or consolidation the holders of Parent’s voting securities immediately
prior to the merger or consolidation own voting securities of the surviving or
resulting corporation representing less than a majority of the ordinary voting
power to elect directors of the surviving or resulting corporation; or (iv)  a
liquidation or dissolution of Parent.

 

7.

Miscellaneous.

(a)       This Agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of New York applicable to contracts formed
and to be performed entirely within the State of New York, without regard to the
conflicts of law provisions thereof to the extent such principles or rules would
require or permit the application of the laws of another jurisdiction. Each of
the parties hereto (i) consents to submit itself to the personal jurisdiction of
the United States District Court for the Southern District of New York or any
court of the State of New York located in such district in the event any dispute
arises out of this Agreement or any of the transactions contemplated by this
Agreement, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court
and (iii) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any court other than
such courts sitting in the State of New York.

(b)       No term or provision of this Agreement may be amended, changed,
waived, altered or modified except by written instrument executed and delivered
by the Stockholders holding at least 51% of the Restricted Securities then held
by all of the Stockholders. No party may assign either this Agreement or any of
its rights, interests or obligations hereunder without the prior written consent
of each of the other parties hereto. Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, devisees, personal representatives,
successors and permitted assigns.

 

 

-

--------------------------------------------------------------------------------

(c)       This Agreement may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. This Agreement or any counterpart may be
executed and delivered by facsimile copies, each of which shall be deemed an
original.

(d)       If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the substance of the transactions contemplated
hereby is not affected in any manner adverse to any party hereto. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible.

(e)       Any and all remedies herein expressly conferred upon a party hereto
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party hereto
of any one remedy will not preclude the exercise of any other remedy. The
parties hereto agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in the state courts of the State of New York sitting in the
City of New York or any court of the United States located in the City of New
York, this being in addition to any other remedy to which such party is entitled
at law or in equity.

[Signature pages follow]

 

 

-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Co-Sale Agreement has been executed as of the day and
year first above written.

 

ENTITY STOCKHOLDER SIGNATURES:

 

 

 

/s/ Donald W. Hughes

Entity Name: Camden Partners Strategic Fund, III, L.P.

 

Name of Signatory: Donald W. Hughes

 

Title of Signatory: Member

 

 

 

/s/ Donald W. Hughes

Entity Name: Camden Partners Strategic Fund III-A, L.P.

 

Name of Signatory: Donald W. Hughes

 

Title of Signatory: Member

 

 

 

/s/ Paula Semelmacher

 

Entity Name: Galen Employee Fund IV, L.P.

 

Name of Signatory: Paula Semelmacher

Title of Signatory: Vice President, Wesson Enterprises, Inc.; General Partner

 

 

/s/ Zubeen Shroff

 

Entity Name: Galen Partenersm Int’l IV, L.P.

 

Name of Signatory: Zubeen Shroff

 

Title of Signatory: Managing Director

 

 

 

/s/ Zubeen Shroff

 

Entity Name: Galen Partners IV, L.P.

 

Name of Signatory: Zubeen Shroff

 

Title of Signatory: Managing Director

 



 

INDIVIDUAL STOCKHOLDER SIGNATURE:

 

 

 

/s/ J. David Reed

 

Name: J. David Reed

 

 

 

/s/ Zubeen Shroff

 

Name: Zubeen Shroff

 

 

-

--------------------------------------------------------------------------------

 

 

/s/ Robert Wallace

 

Name: Robert Wallace

 

 

Acknowledged and Agreed:

 

ECHO HEALTHCARE ACQUISITION CORP.

 

By: /s/ Gene E. Burleson

Name: Gene E. Burleson

Title:

CEO

 

 

 

-

--------------------------------------------------------------------------------